UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) June 6, 2012 THE SHAW GROUP INC. (Exact name of registrant as specified in its charter) Louisiana 1-12227 72-1106167 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4171 Essen Lane, Baton Rouge, Louisiana70809 (Address of principal executive offices and zip code) (225) 932-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure As previously announced, on June 6, 2012, J.M. Bernhard, Jr., Chairman, President and Chief Executive Officer of The Shaw Group Inc. (“Shaw”), and Brian K. Ferraioli, Shaw’s Executive Vice President and Chief Financial Officer, presented at the J.P. Morgan Diversified Industries Conference.Furnished herewith as Exhibit 99.1 is a slide presentation that contains the information discussed by Messrs. Bernhard and Ferraioli during such presentation, a copy of which is available at www.shawgrp.com.The Shaw website is not intended to function as a hyperlink, and the information contained on such website is not a part of this Form 8-K. The information in this report shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Furnished slides of information presented at the J.P. Morgan Diversified Industries Conference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE SHAW GROUP INC. (Registrant) Date: June 6, 2012 By: /s/ John Donofrio John Donofrio, Executive Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Furnished slides of information presented at the J.P. Morgan Diversified Industries Conference
